DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Examiner acknowledges Applicant's claim for priority based on:
IN201714017466 filed 5/18/2017 in India; and
IN201611037626 filed 11/3/2016 in India.

Special Definitions
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See MPEP §2173.05(a)(III). Applicant has defined basic memory depth values as "Each basic memory depth value refers to the number of zeroes between two successive positive failure indicators" (see page 8 lines 5-6 of the as-filed specification).

Title
Response to Arguments
Applicant’s arguments, see page 10, filed 11/22/2021, with respect to the title (in the specification section) have been fully considered and are persuasive.  The objection to the title has been withdrawn. 

Specification
Response to Arguments
Applicant’s arguments, see page 10, filed 11/22/2021, with respect to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 

Claim Objections
Response to Arguments
Applicant’s arguments, see page 10, filed 11/22/2021, with respect to the claim objections have been fully considered and are persuasive.  The objection to claims 9 and 19 has been withdrawn. 

Claim Rejections - 35 USC § 112
Response to Arguments
Applicant’s arguments, see pages 10-11, filed 11/22/2021, with respect to the rejections under §112(b) have been fully considered and are persuasive.  The rejection to claims 1-21 under §112(b) has been withdrawn. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea); and because the claim(s) as a whole, considering all claim elements both individually and in combination, does/do not amount to significantly more than the judicial exception. 
Step 1: The claim is within a statutory category eligible for patent protection: process (claims 1-10), machines (claims 11-20), manufactures (claim 21), and compositions of matter. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).

Claim 1 (Independent) 
	Step 2A, prong one: The claim recites: A method for machine failure prediction, the method comprising: identifying … a plurality of basic memory depth values based on a composite sequence of a machine failure history, wherein the plurality of basic memory depth values include a first basic memory depth value and a second basic memory depth value; ascertaining … a set of weight values for at least one of the plurality of basic memory depth values according to a pre-stored table which is stored in a memory and includes a plurality of mappings wherein each mapping relates a basic memory depth value to one set of weight values, wherein the step of ascertaining the set of weight values for the at least one of the plurality of basic memory depth values according to the pre-stored table comprises: ascertaining a first set of weight values for the first basic memory depth value and ascertaining a second set of weight values for the second basic memory depth value; and predicting … a future failure … based on the ascertained weight values for the at least one of the plurality of basic memory depth values, wherein the first set of weight values related to the first basic memory depth value in the pre-stored table is ascertained based on the second set of weight values related to the second basic memory depth value, wherein the second basic memory depth value is less than the first basic memory depth value by a predetermined value which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: by a first processor in a first computer system, by the first processor, by the first processor, which is recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component – see MPEP 2106.05(f); and using a Back Propagation Through Time (BPTT) trained Recurrent Neural Network (RNN), which is mere instruction to apply an exception without any recited details of how it is accomplished – see MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claimed by a first processor in a first computer system, by the first processor, by the first processor amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). The using a Back Propagation Through Time (BPTT) trained Recurrent Neural Network (RNN) is merely instructions to apply an exception without any recited details of how it is accomplished – see MPEP 2106.05(f) – which is well-understood, routine, conventional activity as established by the instant as-filed specification is clear that this is merely using known techniques, stating “Embodiments of the invention use a standard Back Propagation Through Time (BPTT) trained Recurrent Neural Network (RNN) …” (page 4 lines 13-15), “This solution uses a standard BPTT trained RNN …” (page 7 lines 16-17), and “This method uses a standard RNN trained with BPTT …” (page 21 lines 3-4). Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 2 
	Step 2A, prong one: The claim further recites: further comprising: determining … a number of state units to be …  based on a maximum value of the identified basic memory depth values which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the further additional limitations of: by the first processor, which is recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component – see MPEP 2106.05(f); and used by the BPTT trained RNN, which is mere instruction to apply an exception without any recited details of how it is accomplished – see MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claimed by the first processor amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). The used by the BPTT trained RNN is merely instructions to apply an exception without any recited details of how it is accomplished – see MPEP 2106.05(f) – which is well-understood, routine, conventional activity as established by the instant as-filed specification is clear that this is merely using known techniques, stating “Embodiments of the invention use a standard Back Propagation Through Time (BPTT) trained Recurrent Neural Network (RNN) …” (page 4 lines 13-15), “This solution uses a standard BPTT trained RNN …” (page 7 lines 16-17), and “This method uses a standard RNN trained with BPTT …” (page 21 lines 3-4). Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 3 
	Step 2A, prong one: The claim further recites: wherein the number of state units is further determined based on the following rules: if the maximum value of the identified basic memory depth values is not greater than 350, the number of state units is 60 units; if the maximum value of the identified basic memory depth values is more than 350 units, but not greater than 1000 units, the number of state units is 120 units which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no further additional limitations beyond those addressed for the parent claim(s) above, and that analysis applies here as well.  Accordingly, the claim lacks any additional element integrating the abstract idea into a practical application because no elements impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The analysis of these additional elements in the parent claim(s) applies here as well. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 4 
	Step 2A, prong one: The claim further recites: wherein the pre-stored table is generated according to the following steps: a. selecting … an initial basic memory depth value and initial weight values; b. predicting … an elementary sequence corresponding to the initial basic memory depth value … based on a predetermined error threshold, the selected initial basic memory depth value and initial weight values until convergence occurs; c. … a set of final weight values which are used for predicting an elementary sequence related to a current basic memory depth value when convergence occurs; d. increasing … the current basic memory depth value by the predetermined value if a predetermined maximum value of the basic memory depth value is not reached; e. predicting … the elementary sequence corresponding to the current basic memory depth value … based on a predetermined error threshold, the current basic memory depth value and the set of final weight values which is most recently stored in step c, until convergence occurs; and f. repeating … the steps c to e until the predetermined maximum value of the basic memory depth value is reached which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the further additional limitations of: by a second processor in a second computer, by the second processor, storing by the second processor, by the second processor, by the second processor, which is recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component – see MPEP 2106.05(f); and by running a RNN, by running a RNN, which is mere instruction to apply an exception without any recited details of how it is accomplished – see MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claimed by a second processor in a second computer, by the second processor, storing by the second processor, by the second processor, by the second processor amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). The by running a RNN, by running a RNN is merely instructions to apply an exception without any recited details of how it is accomplished – see MPEP 2106.05(f) – which is well-understood, routine, conventional activity Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 5 
	Step 2A, prong one: The claim further recites: wherein in step b, the elementary sequence corresponding to the initial basic memory depth value is further predicted based on a predetermined minimum number of iterations for convergence, and/or wherein in step e, the elementary sequence corresponding to the current basic memory depth value is further predicted based on a predetermined minimum number of iterations for convergence, which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no further additional limitations beyond those addressed for the parent claim(s) above, and that analysis applies here as well.  Accordingly, the claim lacks any additional element integrating the abstract idea into a practical application because no elements impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The analysis of these additional elements in the parent claim(s) applies here as well. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). 

Claim 6 
	Step 2A, prong one: The claim further recites: wherein the predetermined value is an integer not greater than 5, which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no further additional limitations beyond those addressed for the parent claim(s) above, and that analysis applies here as well.  Accordingly, the claim lacks any additional element integrating the abstract idea into a practical application because no elements impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The analysis of these additional elements in the parent claim(s) applies here as well. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 7
	Step 2A, prong one: The claim further recites: wherein the step of ascertaining the set of weight values for the at least one of the plurality of basic memory depth values according to the pre-stored table, comprises: ascertaining the set of weight values for each of the plurality of basic memory depth values according to the pre-stored table; and the method further comprises: ascertaining a set of initial composite weight values by calculating weighted average of the set of weight values ascertained for each of the plurality of basic memory depth values; and wherein the future failure is predicted based on the ascertained initial composite weight values, which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no further additional limitations beyond those addressed for the parent claim(s) above, and that analysis applies here as well.  Accordingly, the claim lacks any additional element integrating the abstract idea into a practical application because no elements impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The analysis of these additional elements in the parent claim(s) applies here as well. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 8
	Step 2A, prong one: The claim further recites: wherein the weighted average of weight values is calculated based on a count of appearances for each basic memory depth value in the composite sequence, which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no further additional limitations beyond those addressed for the parent claim(s) above, and that analysis applies here as well.  Accordingly, the claim lacks any additional element integrating the abstract idea into a practical application because no elements impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The analysis of these additional elements in the parent claim(s) applies here as well. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective 

Claim 9
	Step 2A, prong one: The claim further recites: wherein the composite sequence includes two basic memory depth values, wherein the step of ascertaining the set of weight values for the at least one of the plurality of basic memory depth values according to the pre-stored table, comprises: ascertaining the set of weight values for a smaller value of the two basic memory depth values according to the pre-stored table; and the step of predicting the future failure, comprises: generating at least one intermediate composite sequence, wherein each intermediate composite sequence includes two basic memory depth values, one is the smaller value of the two basic memory depth values, the other one is an intermediate value between the two basic memory depth values; predicting the at least one intermediate composite sequence according to an ascending order of the corresponding intermediate value of the at least one intermediate composite sequence … based on the set of weight values ascertained for the smaller value, or the final weight values which are used for predicting as a preceding intermediate composite sequence, until convergence occurs; and predicting the composite sequence … based on one of the final weight values which is used for predicting a last one of the at least one intermediate composite sequence, until convergence occurs which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the further additional limitations of: by running the BPTT trained RNN, by running the BPTT trained RNN, which is mere instruction to apply an exception without any recited details of how it is accomplished – see MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claimed by running the BPTT trained RNN, by running the BPTT trained RNN is merely instructions to apply an exception without any recited details of how it is accomplished – see MPEP 2106.05(f) – which is well-understood, routine, conventional activity as Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 10
	Step 2A, prong one: The claim further modifies the additional limitations.
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the further additional limitations of: wherein the first processor and the second processor are provided as the same processor, which is recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component – see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claimed wherein the first processor and the second processor are provided as the same processor amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations 

Claim 11 (Independent) 
	Step 2A, prong one: The claim recites: A system for machine failure prediction, the system comprising: … identify a plurality of basic memory depth values based on a machine failure history, wherein the plurality of basic memory depth values include a first basic memory depth value and a second basic memory depth value; ascertain a set of weight values for at least one of the plurality of basic memory depth values according to a pre-stored table … and includes a plurality of mappings wherein each mapping relates a basic memory depth value to one set of weight values, wherein the set of weight values for the at least one of the plurality of basic memory depth values includes a first set of weight values for the first basic memory depth value and a second set of weight values for the second basic memory depth value; and predict a future failure … based on the ascertained weight values for the at least one of the plurality of basic memory depth values, wherein the first set of weight values related to the first basic memory depth value in the pre-stored table is ascertained based on the second set of weight values related to the second basic memory depth value, wherein the second basic memory depth value is less than the first basic memory depth value by a predetermined value, which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: a first processor and a memory communicably coupled thereto, wherein the first memory is configured to store data to be executed by the first processor, wherein the first processor is configured to, which is stored in a memory, which is recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component – see MPEP 2106.05(f); and using a Back Propagation Through Time (BPTT) trained Recurrent Neural Network (RNN), which is mere instruction to apply an exception without any recited details of how it is accomplished – see MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claimed a first processor and a memory communicably coupled thereto, wherein the first memory is configured to store data to be executed by the first processor, wherein the first processor is configured to, which is stored in a memory amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). The using a Back Propagation Through Time (BPTT) trained Recurrent Neural Network (RNN) is merely instructions to apply an exception without any recited details of how it is accomplished – see MPEP 2106.05(f) – which is well-understood, routine, conventional activity as established by the instant as-filed specification is clear that this is merely using known techniques, stating “Embodiments of the invention use a standard Back Propagation Through Time (BPTT) trained Recurrent Neural Network (RNN) …” (page 4 lines 13-15), “This solution uses a standard BPTT trained RNN …” (page 7 lines 16-17), and “This method uses a standard RNN trained with BPTT …” (page 21 lines 3-4). Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 12 
	Step 2A, prong one: The claim further recites: wherein … determine a number of state units be … based on a maximum value of the identified basic memory depth values, which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the further additional limitations of: the first processor is further configured to, which is recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component – see MPEP 2106.05(f); and used by the BPTT trained RNN, which is mere instruction to apply an exception without any recited details of how it is accomplished – see MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claimed the first processor is further configured to amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). The used by the BPTT trained RNN is merely instructions to apply an exception without any recited details of how it is accomplished – see MPEP 2106.05(f) – which is well-understood, routine, conventional activity as established by the instant as-filed specification is clear that this is merely using known techniques, stating “Embodiments of the invention use a standard Back Propagation Through Time (BPTT) trained Recurrent Neural Network (RNN) …” (page 4 lines 13-15), “This solution uses a standard BPTT trained RNN …” (page 7 lines 16-17), and “This method uses a standard RNN trained with BPTT …” (page 21 lines 3-4). Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 13 
	Step 2A, prong one: The claim further recites: wherein …determine the number of state units based on the following rules: if the maximum value of the identified basic memory depth values is not greater than 350, the number of state units is 60 units; if the maximum value of the identified basic memory depth values is more than 350 units, but not greater than 1000 units, the number of state units is 120 units, which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the further additional limitations of: the first processor is further configured to, which is recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component – see MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claimed the first processor is further configured to amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 14 
	Step 2A, prong one: The claim further recites: further comprising: … generate the pre-stored table according to the following steps: a. select an initial basic memory depth value and initial weight values; b. predict an elementary sequence corresponding to the initial basic memory depth value … based on a predetermined error threshold, the selected initial basic memory depth value and initial weight values until convergence occurs; c. store a set of final weight values which are used for predicting an elementary sequence related to a current basic memory depth value when convergence occurs; d. increase the current basic memory depth value by the predetermined value if a predetermined maximum value of the basic memory depth value is not reached; e. predict the elementary sequence corresponding to the current basic memory depth value … based on a predetermined error threshold, the current basic memory depth value and the set of final weight values which is most recently stored in step c, until convergence occurs; and f. repeat the steps c to e until the predetermined maximum value of the basic memory depth value is reached which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the further additional limitations of: a second processor in a second computer, wherein the second processor is configured to, which is recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception by running a RNN, by running a RNN, which is mere instruction to apply an exception without any recited details of how it is accomplished – see MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claimed a second processor in a second computer, wherein the second processor is configured to amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). The by running a RNN, by running a RNN is merely instructions to apply an exception without any recited details of how it is accomplished – see MPEP 2106.05(f) – which is well-understood, routine, conventional activity as established by the instant as-filed specification is clear that this is merely using known techniques, stating “Embodiments of the invention use a standard Back Propagation Through Time (BPTT) trained Recurrent Neural Network (RNN) …” (page 4 lines 13-15), “This solution uses a standard BPTT trained RNN …” (page 7 lines 16-17), and “This method uses a standard RNN trained with BPTT …” (page 21 lines 3-4). Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 15 
	Step 2A, prong one: The claim further recites: wherein … predict the elementary sequence corresponding to the initial basic memory depth value based on a predetermined minimum number of iterative for convergence, and/or predict the elementary sequence corresponding to the current basic memory depth value based on a predetermined minimum number of iterative for convergence., which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the further additional limitations of: the second processor is further configured to, which is recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component – see MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claimed the second processor is further configured to amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 16 
	Step 2A, prong one: The claim further recites: wherein the predetermined value is an integer not greater than 5, which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no further additional limitations beyond those addressed for the parent claim(s) above, and that analysis applies here as well.  Accordingly, the claim lacks any additional element integrating the abstract idea into a practical application because no elements impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The analysis of these 

Claim 17
	Step 2A, prong one: The claim further recites: wherein … ascertain the set of weight values for each of the plurality of basic memory depth values according to the pre-stored table, ascertain a set of initial composite weight values by calculating weighted average of the set of weight values ascertained for each of the plurality of basic memory depth values; and predict the future failure based on the ascertained initial composite weight values, which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the further additional limitations of: the first processor is further configured to, which is recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component – see MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claimed the first processor is further configured to amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to 

Claim 18
	Step 2A, prong one: The claim further recites: wherein … calculate the weighted average of the weight values based on a count of appearances for each basic memory depth value in the composite sequence, which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the further additional limitations of: the first processor is further configured to, which is recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component – see MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claimed the first processor is further configured to amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 19
	Step 2A, prong one: The claim further recites: wherein the composite sequence includes two basic memory depth values, wherein … ascertain the set of weight values for a smaller value of the two basic memory depth values according to the pre-stored table; generate at least one intermediate composite sequence, wherein each intermediate composite sequence includes two basic memory depth values, one is the smaller value of the two basic memory depth values, the other one is an intermediate value between the two basic memory depth values; predict the at least one intermediate composite sequence according to an ascending order of the corresponding intermediate value of the at least one intermediate composite sequence, … based on the set of weight values ascertained for the smaller value, or the final weight values which are used for predicting as a preceding intermediate composite sequence, until convergence occurs; and predict the composite sequence … based on one of the final weight values which is used for predicting a last one of the at least one intermediate composite sequence, until convergence occurs which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the further additional limitations of: the first processor is further configured to, which is recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component – see MPEP 2106.05(f); and by running the BPTT trained RNN, by running the BPTT trained RNN, which is mere instruction to apply an exception without any recited details of how it is accomplished – see MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claimed the first processor is further configured to amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). The by running the BPTT trained RNN, by running the BPTT trained RNN is merely instructions to apply an exception without any recited details of how it is accomplished – see MPEP 2106.05(f) – which is well-understood, routine, conventional activity as established by the instant as-filed specification is clear that this is merely using known techniques, stating “Embodiments of the invention use a standard Back Propagation Through Time (BPTT) trained Recurrent Neural Network (RNN) …” (page 4 lines 13-15), “This solution uses a standard BPTT trained RNN …” (page 7 lines 16-17), and “This method uses a standard RNN trained with BPTT …” (page 21 lines 3-4). Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the 

Claim 20
	Step 2A, prong one: The claim further modifies the additional limitations.
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the further additional limitations of: wherein the first processor and the second processor are provided as the same processor, which is recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component – see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claimed wherein the first processor and the second processor are provided as the same processor amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 21 
	Step 2A, prong one: The claim recites: … for machine failure prediction … the method according to claim 1, which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: A non-transitory computer readable medium comprising computer program code, wherein the computer program code, when executed, is configured to cause the first processor in the first computer system perform, which is recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component – see MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claimed A non-transitory computer readable medium comprising computer program code, wherein the computer program code, when executed, is configured to cause the first processor in the first computer system perform amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Appropriate corrections are required.

	

Allowable Subject Matter
Claims 1-21
Obst (“Improving Recurrent Neural Network Performance Using Transfer Entropy”) discloses recurrent neural networks (RNN) with a learning goal of a one step-ahead prediction of a vector with reservoir dynamics where mi represents the memory length of unit i, where the reservoir adapts to the learning goal to increase the influence of a unit’s past states on its current state (e.g. §4), the adaptation being so that the transfer entropy from the input of each unit to its respective output is optimized for the particular input history length, locally adjusting the memory at each unit to approximate the required memory for the global task of the system, where if the information transfer during the current epoch differs from the information transfer during a past epoch by a specified threshold, the local memory length mi is increased or decreased by one (e.g. §5); EN: Teaches how to adapt memory length (reads on claimed “memory depth value”) for an RNN by increasing or decreasing the memory length mi in training the network, but it lacks the details of the claimed invention as explained below.
Xu (“Health Status Assessment and Failure Prediction for Hard Drives with Recurrent Neural Networks”) discloses failure prediction using a recurrent neural network (RNN) (e.g. §1 or §4.6).
Malhi (“Prognosis of Defect Propagation Based on Recurrent Neural Networks”) discloses using recurrent neural networks (RNN) trained using back propagation of error through the RNN across time steps (BPTT) for predicting machine health and future operation status (e.g. §Abstract, §I, §II, §IV).
Chigurupati (“Predicting Hardware Failure Using Machine Learning”) uses machine learning to predict hardware failures, the machine learning algorithms trained by learning patterns and relationships across large volumes of multi-dimensional data to perform prediction (e.g. §2).
Prokhorov (“Backpropagation Through Time and Derivative Adaptive Critics: A Common Framework for Comparison”) discloses using backpropagation through time (BPTT) to train recurrent neural networks (RNN) where the RNN “depth (horizon) h is as large as is required” (e.g. §1.1, §1.2).
Salfner (“A Survey of Online Failure Prediction Methods”) discusses using neural networks for failure prediction of mechanical parts, referencing a prior art neural network built to approximate the number of failures in a given time interval based on a set of input variables consisting of temporal and spatial failure correlation factor together with variables such as CPU utilization using a neural network that was not further specified (e.g. §5.2.1.3).
Werbos (“Backpropagation Through Time: What It Does and How to Do It”) details how to perform backpropagation through time (BPTT) on recurrent neural networks (RNNs).
Wang (“Interdisciplinary Computing in Java: Chapter 5: Artificial Neural Network”) states it is “known that recurrent neural networks … are suitable for time series prediction” and also calls them “more competent” for that uses, further discussing the question of how many neurons/layers are needed, suggesting “that you start with a 
Qin (US 2016/0282229) discloses fault prediction and condition-based repair using a neural network, discloses a failure rate function incorporating t as a time between failures, where the output of the model is a time between failures of the bogie system (e.g. ¶¶13-20, ¶¶169-173).
Liao (US 2018/0046902) uses a Restricted Boltzmann Machine (RBM) suitable for predicting remaining useful life (RUL) of engineered systems such as machines, system estimating a failure time for test datasets based on the actual historical failure time of similar datasets in the training library (e.g. ¶Abstract, ¶56).
Corrado (US 9,336,482) disclose a recurrent neural network for predicting likelihoods of conditions being satisfied, based on processing a temporal sequence comprising a respective input a t a plurality of time steps, the RNN being trained using conventional machine learning such as backpropagation through time (e.g. §Abstract or C5L40-65).
Ahmed (US 2018/0046149) discloses using a trained recurrent neural network separately applied to operation time-series data for each poorly performing building automation system to predict/forecast if and/or when failure or further degradation will occur (e.g. ¶116).


When reading the claims in light of the specification, as per MPEP §2111.01 or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the context of the independent claims including: 
identifying … a plurality of basic memory depth values based on a composite sequence of a machine failure history, wherein the plurality of basic memory depth values include a first basic memory depth value and a second basic memory depth value; ascertaining … a set of weight values for at least one of the plurality of basic memory depth values according to a pre-stored table which is stored in a memory and includes a plurality of mappings wherein each mapping relates a basic memory depth value to one set of weight values, wherein the step of ascertaining the set of weight values for the at least one of the plurality of basic memory depth values according to the pre-stored table comprises ascertaining a first set of weight values for the first basic memory depth value and ascertaining a second set of weight values for the second basic memory depth value; and … wherein the first set of weight values related to a first basic memory depth value in the pre-stored table is ascertained based on the second set of weight values related to the second basic memory depth value, wherein the second basic memory depth value is less than the first basic memory depth value by a predetermined value (supported the as-filed specification at e.g. page 7 line 20 – page 9 line 5 and page 11 line 3 – page 13 line 8 and Figures 1A, 4, 8A and the associated disclosure), as specified in the context of independent claims 1 and 11.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Conclusion
Any prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).  Additionally, when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J BUSS whose telephone number is (571)272-5831.  The examiner can normally be reached on Monday, Tuesday, Thursday 9A-5P ET.
571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. Examiner suggests filing PTO/SB/439 if applicant desires the examiner to be able to communicate by email.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/B. B./
Examiner, Art Unit 2127




/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127